Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 1 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 2 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 3 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 4 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 5 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 6 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 7 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 8 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 9 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 10 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 11 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 12 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 13 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 14 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 15 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 16 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 17 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 18 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 19 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 20 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 21 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 22 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 23 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 24 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 25 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 26 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 27 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 28 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 29 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 30 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 31 of
                                         32
Case 19-32231-jal   Doc 247   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 32 of
                                         32
